station or to control an arbitrary or capricious exercise of discretion. NRS
                  34.160; Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193,
                  197, 179 P.3d 556, 558 (2008). Petitioner bears the burden of
                  demonstrating that writ relief is warranted. Pan v. Eighth Judicial Dist.
                  Court, 120 Nev. 222, 228,88 P.3d 840, 844 (2004).
                              Having considered Petitioner's arguments and the documents
                  before us, we conclude that our intervention by Way of extraordinary relief
                  is not warranted. Accordingly, we deny the petition. NRAP 21(b)(1);
                  Smith v Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                  (1991) (issuance of a writ of mandamus is purely discretionary with this
                  court).
                              It is so ORDERED.




                                                      Gibbons




                  cc: Hon. Kenneth C. Cory, District Judge
                       Holley, Driggs, Walch, Puzey & Thompson/Las Vegas
                       John H. Cotton & Associates, Ltd.
                       Law Office of Arthur W. Tuverson
                       E. Brent Bryson
                       Eighth District Court Clerk



SUPREME COURT
      OF
    NEVADA                                              2
(0) 1947A .fejp